DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed October 13, 2021.
Claims 1 – 20 and 22 – 24 are considered on the merits.

Response to Arguments
Status of claim in the present application:
Claims 1 – 20 and 22 – 24 are pending.
Claims 1 – 2, 4, 7 – 8, 10, 12, 15 – 16, 18 and 19 are amended.
Claim 21 is cancelled.
Claim 24 has been added.
Applicant’s remarks and amendments submitted on October 13, 2021 for application 16/257,840 have been considered and are persuasive in light of the filed remarks and amendments. Therefore, the previously filed claim rejections have been withdrawn. 

Allowable Subject Matter
6.	Claims 1 – 20 and 21 – 24 allowed, but they are renumbered as 1 – 23. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on October 13, 2021 in response to office action mailed on August 06, 2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims. Independent claims 1, 15 and 18 are allowed over the prior arts of the record since the references taken together or individually fail to clearly teach or suggest the wherein the first parsing processor is configured to associate each of the plurality of data segments of the first data message to a different corresponding bit of the sequence of bits, extract data segments from the plurality of data segments that are associated with the first bit values to be used as the selected subset of data segments, and discard data segments from the of the plurality of data segments that are associated with the second bit values …”, as recited in claim 1, but they are in general realm of applicant’s field of endeavor:
Wookey [US 8090873 B1]: This is considered to be the closest prior art to the instant application that discloses methodology, system, and technology to provide a data processing system comprising a business application that receives data messages from a plurality of client data sources. The business application comprises a message pre-processor and a parsing processor. The message pre-processor classifies and identifies the data messages and sends the messages in a structured format to a message queue corresponding to its data type. The parsing processor receives the data messages from the message queues and selects a parser by applying a set of parsing rules. The parsing rules apply information about the data message and provide a decision as to the best parsing engine to use out of a plurality of paring engines. The parsing engines are also able to perform information refinement in accordance with selected components defined in a target output data model.
Wookey discloses the message service queues in the message service cluster provide an asynchronous dispatch to the parsing processor. The parsing processor may retrieve message service messages by selecting a queue, and parsing the message in accordance with a target output data model. The parsing processor comprises a grid parser, which uses multiple parsers for messages that are very computational and resource intensive. In an exemplary embodiment, 
Dhuse et al. [US 20140331100 A1]: This prior art discloses a system and a methodology for a processing module of a dispersed storage network (DSN) identifying an encoded data slice of a set of encoded data slices that requires rebuilding and identifying storage units of the DSN that store the set of encoded data slices. The method continues with the processing module determining a rebuilding metric regarding the identified encoded data slice and selecting a sub-set of the storage units for retrieving a decode threshold number of encoded data slices of the set of encoded data slices based on the rebuilding metric. When the decode threshold number of encoded data slices have been retrieved, the method continues with the processing module decoding the decode threshold number of encoded data slices to produce a reconstructed data segment and generating a rebuilt encoded data slice from the reconstructed data segment.
Dhuse discloses the processing module determines the message authentication key by combining the output of the random number generator with a hash of the output of the random number generator. Note that in this example, the hash may be subsequently utilized to determine the validity of the random number portion (e.g., a cryptographic key) of the message authentication key. The processing module may generate a first message authentication key for the data segment. A processing module encodes a data segment in accordance with an error coding dispersal storage function to produce a set of encoded data slices. The processing module encodes a data segment of a data object for storage. The processing module outputs the 
	Reiter et al. [US 20140279874 A1]: This prior art discloses system and methodology to generate data having one or more predetermined characteristics is provided. The system includes memory, at least one processor, and at least one data stream component. The at least one data stream component is executed by the at least one processor and configured to read at least one first parameter descriptive of the one or more predetermined characteristics, identify a target sequence of data based on the at least one first parameter, execute a plurality data generator components to generate one or more data chunks, and assemble the target sequence from the one or more data chunks into at least one data stream. The at least one first parameter descriptive of one or more predetermined characteristics may include at least one of a compression ratio parameter, a multiplex degree parameter, a data change ratio parameter, and a total stream size parameter.
	Reiter discloses the at least one data stream component is executed by the at least one processor and configured to read at least one first parameter descriptive of the one or more predetermined characteristics, identify a target sequence of data based on the at least one first parameter, execute a plurality data generator components to generate one or more data chunks, and assemble the target sequence from the one or more data chunks into at least one data stream.  The data generator includes a random number generator, a starting seed, and data characteristic parameters. In one embodiment, the data generator is responsible for generating a repeatable, compressible and unique sequence of chunks of data based on one the data characteristic parameters. The random number generator may be any pseudo random number generator (PRNG) that is capable of generating a long sequence of random numbers. Each random number 
Yao [US 20120089842 A1]: This prior art discloses system and methodology for a sensor network system, a transmitter device uses a message authentication key generated by a message generator to transmit a message with authenticator to plural receiver devices, which in reply produce a certification by a certification generator from a message with authenticator held by a message holder to transmit the certification to the transmitter device. An information generator of the transmitter device uses an identification from a reception checker and the message authentication key thus generated to generate an authentication key notification, which will be transmitted to receiver devices having transmitted the certification. In the receiver devices, the message holder holds the authentication key notification, from which an authentication key acquirer acquires the message authentication key, which a message authenticator uses to compare the message with authenticator generated with the message with authenticator held in the message holder to confirm the received message.
Yao discloses a receiver receives data transmitted from the message transmitting device, and separates information included in the data to transfer a message with authenticator, an authentication key notification, and data including a destination corresponding to a communication device other than the own device to a message holder, an authentication key acquirer, and a transmitter. The message holder holds the message with authenticator. an authentication key acquirer for receiving the authentication key notification in the information included in the data transmitted from the transmitter communication device after the transmitter communication device has successfully confirmed the reception in the transmitter communication device, and determining that the authentication key notification is genuine 
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1, 15, and 18 as recited in the amended set of claims being examined.
Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claims 15 and 18) are not taught nor suggested by prior art(s) of record. The respective independent claims are allowed for the same reason(s) as mentioned above for claim 1. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434 
                                                                                                                                                                                                       
/ABIY GETACHEW/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        November 1, 2021